USCA4 Appeal: 22-6576      Doc: 6        Filed: 08/11/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6576


        CLAYTON THOMAS JONES,

                            Petitioner - Appellant,

                     v.

        RONALDO MYERS,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Timothy M. Cain, District Judge. (6:22-cv-00611-TMC)


        Submitted: August 3, 2022                                         Decided: August 11, 2022


        Before MOTZ, THACKER, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Clayton Thomas Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6576      Doc: 6         Filed: 08/11/2022      Pg: 2 of 2




        PER CURIAM:

               Clayton Thomas Jones, a former South Carolina pretrial detainee, appeals the

        district court’s order accepting the magistrate judge’s recommendation and dismissing

        Jones’ 28 U.S.C. § 2241 petition, in which he challenged his pretrial detention. At the time

        Jones noted his appeal, he was awaiting trial in South Carolina state court. Jones was

        convicted during the pendency of this appeal. Because Jones is no longer a pretrial

        detainee, his appeal is now moot. See, e.g., Jackson v. Clements, 796 F.3d 841, 843

        (7th Cir. 2015) (per curiam). We therefore dismiss this appeal as moot and deny Jones’

        motions to expedite and for appointment of counsel. ∗ We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                       DISMISSED




               ∗
                 We note, however, that Jones could challenge his detention under 28 U.S.C. § 2254
        now that he has been convicted in state court. Of course, any such challenge would be
        subject to the exhaustion requirements specified in section 2254.

                                                     2